Citation Nr: 9933944	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  94-16 591	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Huntington, West Virginia



THE ISSUES

1.  Entitlement to service connection for a pulmonary 
disorder.  

2.  Entitlement to service connection for extremity numbness 
claimed as due to undiagnosed illness.  

3.  Entitlement to an increased rating for the service-
connected residuals of a left ankle fracture, currently rated 
10 percent disabling.  

4.  Entitlement to an increased rating for the service-
connected otitis externa, currently rated 10 percent 
disabling.  

5.  Entitlement to an increased (compensable) rating for the 
service-connected rash of the groin area.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from July 1960 to July 1968 
and from January to May 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1993 and subsequent rating 
decisions by the RO.  

During a hearing before this Member of the Board in April 
1999, the veteran withdrew all issues on appeal, except for 
those set forth on the preceding page of this document.  

In addition, the veteran has stated that he is entitled to an 
earlier effective date for the grant of service connection 
for post-traumatic stress disorder.  As the issue has not yet 
been addressed, it is referred to the RO to take the 
necessary steps to fully develop and adjudicate this issue.  

(The issues of increased ratings for the service-connected 
residuals of a left ankle fracture and the rash of the groin 
area are the subjects of the Remand portion of this 
document.)  



FINDINGS OF FACT

1.  The veteran is shown to have current disability due to 
bronchitis which was treated in service.  

2.  The veteran served in the Southwest Asia Theater of 
Operations in support of Operation Desert Shield/Storm from 
January 22, to April 25, 1991.  

3.  No competent evidence has been submitted to show that the 
veteran currently has chronic disability manifested by 
extremity numbness due to an undiagnosed illness or other 
disease or injury which was incurred in or aggravated by 
service.  

4.  The veteran's service-connected otitis externa is 
manifested by occasional scaling and crusting of the ear 
canal, but other related ear disability is not demonstrated.  



CONCLUSIONS OF LAW

1.  The veteran's history of bronchitis is due to disease 
which was incurred in service.  38 U.S.C.A. §§ 1110, 5107, 
7104 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 (1999).  

2.  The veteran has not presented a well-grounded claim of 
service connection for extremity numbness as due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 5107, 7104 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.317 (1999).  

3.  The criteria for the assignment of a rating higher than 
10 percent for the service-connected otitis externa are not 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 4.7, 4.87 including Diagnostic Code 6210 
(1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background  

The veteran's service medical records are negative for any 
findings, complaints or treatment of extremity numbness or 
any neurological condition.  

During the veteran's second period of service, an outpatient 
treatment record dated in January 199[1] noted a diagnosis of 
serous otitis.  Later that month, the veteran complained of a 
"plugged up" right ear.  A March 1991 examination of the 
lungs was normal.  In April 1991, the veteran reported recent 
ear infection and feelings of fullness in the ears.  It was 
noted that the veteran had repeated ear infections over the 
past four months with drainage.  He also reported that the 
only disease or injury he sustained in Southwest Asia was an 
ear infection.  

Shortly before separation from his second period of service 
in May 1991, the veteran sought treatment at a private 
hospital for a cough, chest congestion and a rash.  An 
examination noted that the veteran's lung sounds were clear 
and that he had rhonchi that cleared well.  An x-ray study of 
the chest was noted to have been free of active or recent 
disease.  The diagnosis was that of bronchitis.  

A VA examination was conducted in September 1992.  The 
veteran complained of an occasional productive cough.  
Pulmonary and neurological examinations were within normal 
limits.  A October 1992 ear examination noted mild to 
moderate bilateral sensorineural hearing loss and chronic 
otitis externa with scaling and crusting of the ear canal.  

A VA examination was conducted in June 1994.  The veteran 
complained of a productive chronic cough, shortness of breath 
on exertion, especially when exercising and walking uphill.  
He also complained of intermittent numbness and paresthesia 
from the shoulders to the hands, especially at night.  Lung 
examination and x-ray study were normal.  The diagnosis was 
that of history of bronchitis.  

A VA Neurological examination, including sensory examination 
to pain, was reported as being normal.  The ear canals were 
noted to have been clear with no discharge.  

An April 1995 x-ray study noted that the lungs were clear.  A 
September 1996 ear examination was normal.  

A May 1997 medical report to the West Virginia Workers' 
Compensation Fund noted that the veteran had no ear 
discharge.  

A VA pulmonary function test was conducted in September 1998.  
The diagnoses were those of mild obstructive airway disease, 
normal lung volumes, normal diffusion capacity and mild 
hypoxemia with respiratory alkalosis due to ventilation-
perfusion abnormality and low fraction of inspired oxygen.  


II.  Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1999).  

The threshold question which the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107 (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well grounded.  38 U.S.C.A. § 5107(a).  A three 
prong test is used to determine whether a claim is well 
grounded.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  For a claim 
to be well grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  Id.  
A claim must be accompanied by supporting evidence; an 
allegation is not enough.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  A claim is not well grounded where a claimant 
has not submitted any evidence of symptomatology of a chronic 
disease within the presumptive period, continuity of 
symptomatology after service, or other evidence supporting 
direct service connection.  Harvey v. Principi, 3 Vet. App. 
343 (1992).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran is offering his own medical 
opinion and diagnoses, the record does not indicate that he 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  


A.  Lung Disability

The veteran was diagnosed with bronchitis shortly before 
separation from his second period of service.  He 
continuously complained of a cough thereafter.  A VA 
examination in June 1994 found that he had a history of 
bronchitis.  In September 1998, when the veteran was 
ultimately given a pulmonary function test, mild hypoxemia 
with respiratory alkalosis due to ventilation-perfusion 
abnormality and low fraction of inspired oxygen was 
diagnosed.  The Board finds that the veteran likely has 
current disability due to the episode of bronchitis in 
service.  Hence, the Board finds that service connection for 
the diagnosed history of bronchitis is warranted.  


B.  Extremity Numbness due to Undiagnosed Illness

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act, " Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  

To implement the Persian Gulf War Veterans' Act, VA added the 
following regulation:  (Note:  As originally constituted, the 
regulation established the presumptive period as not later 
than two years after the date on which the veteran last 
performed active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Effective on November 2, 1994, the period within which 
such disabilities must become manifest to a compensable 
degree in order for entitlement for compensation to be 
established was expanded.)  The revised regulations are as 
follows:
 
(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 
(i)	became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and
(ii)	by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis.
(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in the 
medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.
(3)	For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.
(4)	A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar.
(5)	A disability referred to in this 
section shall be considered service-
connected for purposes of all laws of the 
United States. 
(b)	For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 
(1) fatigue 
(2) signs or symptoms involving skin 
(3) headache 
(4) muscle pain 
(5) joint pain 
(6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the 
respiratory system (upper or lower) 
(9) sleep disturbances 
(10) gastrointestinal signs or symptoms 
(11) cardiovascular signs or symptoms 
(12) abnormal weight loss 
(13) menstrual disorders. 
(c)	Compensation shall not be paid under 
this section: 
(1)	if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
(2)	if there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
(3)	if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
(d)	For purposes of this section: 
(1)	the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia Theater of Operations 
during the Persian Gulf War. 
(2)	the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (1998).

At present, the U.S. Court of Appeals for Veterans Claims 
(formerly the U.S. Court of Veterans Appeals) has not ruled 
on what constitutes a well-grounded claim under 38 U.S.C. § 
1117 and 38 C.F.R. § 3.317 for Gulf War veterans seeking 
compensation for certain disabilities due to undiagnosed 
illnesses.  However, the VA General Counsel recently issued a 
precedential opinion on this subject.  In summary, the 
General Counsel held that a well-grounded claim for 
compensation under 38 U.S.C. § 1117 (a) and 38 C.F.R. § 3.317 
generally requires the submission of some evidence of these 
four elements: 

(1)  active military, naval, or air 
service in the Southwest Asia Theater of 
Operations during the Persian Gulf war; 

(2)  the manifestation of one or more 
signs or symptoms of undiagnosed illness; 

(3)  objective indications of chronic 
disability during the relevant period of 
service or to a degree of disability of 
10 percent or more within the specified 
presumptive period; and 

(4)  a nexus between the chronic 
disability and the undiagnosed illness.  

VAOPGCPREC 4-99 (May 3, 1999).  

In paragraph 15 of its precedential opinion, the General 
Counsel stated that

. . . for purposes of establishing a well 
grounded claim, we conclude that a 
claimant ordinarily must submit some 
evidence indicating either that his or 
her illness is incapable of diagnosis or, 
at minimum, that physicians providing 
treatment or examination of the illness 
have not attributed it to a known 
diagnosis.  

Id. 

The veteran served in the Southwest Asia Theater of 
Operations in support of Operation Desert Shield/Storm from 
January 22, to April 25, 1991.  However, the Board finds that 
the veteran has not submitted a well-grounded claim of 
service connection for extremity numbness as due to an 
undiagnosed illness.  Although he has complained of having 
extremity numbness, no competent evidence has be presented to 
support his lay assertions that he currently has chronic 
disability manifested by extremity numbness due to an 
undiagnosed illness or other disease or injury which was 
incurred in or aggravated by service.  It is pertinent to 
note in this regard that a VA examination in June 1994 found 
no chronic disability manifested by impairment of sensation.  

While the General Counsel has noted that in some 
circumstances the relationship between symptoms and a current 
disability is capable of proof by lay evidence alone, this is 
not such a case.  The veteran has speculated that his 
extremity numbness is due to an undiagnosed illness from 
serving during the Persian Gulf War, but the Board finds 
nothing in the claims file to indicate that the veteran is a 
medical professional who would have the expertise to provide 
an opinion as to the questions of medical diagnosis and 
causation presented in this case.  

Thus, the veteran's claim of service connection for extremity 
numbness as due to an undiagnosed illness is not well 
grounded.  If a claim is not well grounded, the Board does 
not have jurisdiction to adjudicate it.  Boeck v. Brown, 6 
Vet. App. 14 (1993).  As a claim that is not well grounded 
does not present a question of fact or law over which the 
Board has jurisdiction, the appeal regarding the claim of 
service connection is denied.  

Since the veteran's claim is not well grounded, he cannot 
invoke the VA's duty to assist in the development of the 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. 
Brown, 6 Vet. App. 136 (1994).  

In claims that are not well grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995). A review of the 
correspondence in this case, to include the statement of the 
case and supplemental statement of the case, shows that the 
RO fulfilled its obligation under 38 U.S.C.A. § 5103(a) as 
the veteran was fully informed of the reason for the denial 
of his claim and was advised of what evidence was needed in 
order to support his claim.  


III.  Increased Rating for Otitis Externa

The Board notes that the provisions of 38 U.S.C.A. § 5107(a) 
have been met, in that the veteran's claim for an increased 
rating is well grounded based on the veteran's evidentiary 
assertion that his service-connected disability has increased 
in severity.  See Drosky v. Brown, 10 Vet. App. 251, 254 
(1997) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 631-
32 (1992)).  The VA has a duty to assist the veteran in 
development of facts pertinent to a well-grounded claim.  38 
U.S.C.A. § 5107(a).  

The history of the veteran's disability has been reviewed, 
but the more recent evidence is the most relevant to his 
claim for an increased rating.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Disease of the auditory canal, such as otitis externa, is 
evaluated under Diagnostic Code 6210 which allows for the 
assignment of a 10 percent rating when there is swelling, dry 
and scaly or serous discharge, itching, or frequent and 
prolonged treatment required.  Diagnostic Code 6210.

The veteran is in receipt of the maximum disability rating 
under Diagnostic Code 6210.  He has not been diagnosed with 
other related ear or hearing disability for which a higher 
rating is assignable.  Therefore, an increased rating is not 
for application in this case.  

The preponderance of the evidence is against the claim for 
increase.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a history of bronchitis is granted.  

Service connection for extremity numbness as due to 
undiagnosed illness is denied, as a well-grounded claim has 
not been submitted.  

An increased rating for the service-connected otitis externa 
is denied.  



REMAND

The Board notes that the provisions of 38 U.S.C.A. § 5107(a) 
have been met, in that the veteran's claim for an increased 
rating is well grounded based on the veteran's evidentiary 
assertion that his service-connected disability has increased 
in severity.  See Drosky v. Brown, 10 Vet. App. 251, 254 
(1997) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 631-
32 (1992)).  The VA has a duty to assist the veteran in 
development of facts pertinent to a well-grounded claim.  38 
U.S.C.A. § 5107(a).  

The examinations currently of record fail to address whether 
the veteran's service-connected left ankle disability warrant 
compensation for functional loss due to pain or weakness, 
fatigability, incoordination or pain on movement of a joint.  
As such, the RO must address the applicability of 38 C.F.R. § 
4.40 (1999) regarding functional loss due to pain and 38 
C.F.R. § 4.45 (1999) regarding weakness, fatigability, 
incoordination or pain on movement of a joint.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

It is essential that the examinations on which ratings are 
based adequately portray the anatomical damage and the 
functional loss, with respect to excursion, strength, speed, 
coordination and endurance.  38 C.F.R. § 4.40.  In addition, 
the veteran contends that arthritis is present in his left 
ankle and he cannot place any of his weight on the ankle.  

Regarding the veteran's claim for an increased rating for his 
service-connected groin rash, the Board finds that record to 
be inadequate to ascertain the current level of disability.  

Moreover, the RO should obtain any additional ongoing 
treatment records pertinent to these claims.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

Under the circumstances in this case, further development and 
assistance are required.  Thus, this case is REMANDED to the 
RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for his service-connected 
left ankle condition and groin rash since 
January 1999.  After securing the 
necessary release, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request and associate 
them with the claims folder.  

2.  The RO should schedule the veteran 
for VA examinations to determine the 
current severity of his service-connected 
postoperative residuals of a left ankle 
fracture and the rash of the groin area.  
All indicated testing in this regard 
should be completed.  The claims folder 
should be made available to the examiners 
for review before the examination.  The 
examiner should report detailed findings 
and describe fully the extent to which 
the service-connected disability causes 
functional limitation, to include 
objective evidence of limitation of 
motion due to pain; and to make specific 
findings as to whether there is any 
evidence of swelling, deformity or 
atrophy.  The examiner should state 
whether arthritis is present in the left 
ankle and whether any of the veteran's 
weight can be placed on the ankle.  The 
examiner should note whether the 
veteran's service-connected groin rash 
manifests any exudation, itching or 
exfoliation; or whether it limits the of 
function of any body part, and if so, the 
extent of that limitation.  

3.  Following completion of the 
development requested hereinabove, the RO 
should again review the veteran's 
remaining claims.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, then he should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals







